COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Senior Judges Cole and Duff
Argued at Richmond, Virginia


ERIC SMITH

v.   Record No. 2525-94-2               MEMORANDUM OPINION * BY
                                      CHIEF JUDGE NORMAN K. MOON
COMMONWEALTH OF VIRGINIA                    MARCH 19, 1996


               FROM THE CIRCUIT COURT OF CAROLINE COUNTY
                        J. Peyton Farmer, Judge
             Thomas L. Barney (Thomas L. Barney, P.C., on
             briefs), for appellant.

             Kathleen B. Martin, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General, on brief), for appellee.



     Eric Smith challenges the sufficiency of the evidence to

sustain his conviction of distribution of cocaine.      We hold that

the evidence was sufficient and affirm the conviction.

     State Police Special Agent Lloyd Evans testified that on

April 1, 1993, he went to a trailer, in Caroline County,

belonging to Eric Smith.    The door was answered by a fairly tall

brown skinned female.    He went inside and saw Eric Smith dressed

in a Chicago Bulls coat, a white cotton shirt, dark trousers, and

sneakers.    Evans told Smith that he wanted a fifty dollar piece

of crack cocaine.    Smith went into a back room.   When he

returned, he placed approximately six pieces of suspected crack

cocaine on a table and told Evans to take his pick.     Evans took

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
one piece and handed Smith two twenty dollar bills and one ten

dollar bill.    Evans then left and turned the suspected crack

cocaine over to Special Agent Ray Seal.

        Evans testified that he went to the Smith residence at about

9:02 p.m. and left at about 9:04 p.m.    While there he saw another

young black male, "a light skinned guy," Smith's brother, who

referred to himself as "Coon," and one female who opened the

door.
        On cross-examination Evans testified that he returned to

Smith's home one time after the transaction.    That time Smith

told him that he didn't have anything.    Several times after that

Evans returned but Eric Smith was not there.    On one occasion

Evans rode around with Eric Smith's brother, "Coon," looking for

Eric "because his brother said he [Eric] had it, but he just

hadn't gotten there."

        State Police Special Agent Raymond A. Seal testified that on

the 1st of April, 1993, he was in the vicinity of Eric Smith's

residence where he and Evans had preplanned to meet after Evans

went to Smith's house.    At 9:12 p.m. Smith came to his location

and handed him a "block of an off-white solid material."    Seal

delivered it to the lab which certified that it was cocaine.

        The defendant called Leutha Brown who testified that she had

lived with Smith for eight years.    On May 4, 1994, the date of

the trial, she testified that she remembered April 1, 1993,

because it was April Fool's Day.    She said that she was home with

Smith and that she never saw Evans come to the house.    On cross-

                                 - 2 -
examination she testified that she normally got home about "9:00

p.m., something to 9:00, something after 9:00."   She didn't

remember what time she got home on April 1.   She said that

another fellow used to hang out there and that Smith's brother

came to visit.

     Smith testified that he had a guy renting from him back on

April 1, 1993, who was renting "maybe two or three days out of

the week and paying $50 a week."   After Smith was raided by the

police he made the roomer leave.   Smith said he had never sold

cocaine to Evans.   He testified that he had never seen Special

Agent Evans "a day in his life."
     Elvis "Coon" Smith testified that he was not at his

brother's house on April Fool's Day but was at the shelter in

Fredericksburg.   He testified he had never seen Evans and never

rode around with Evans looking for Eric Smith.    On cross-

examination Elvis testified that he was assuming that April 1 was

the day his brother's place was raided by the police.   He was at

the shelter on the day of the raid.    Other evidence refuted April

1 as being the date of the raid.

     Special Agent Lloyd Evans was called back on rebuttal and

stated that he recognized Elvis Smith as "Coon" Smith, as being a

person who was at the residence on April 1 and as being the

person he rode around with looking for Eric on another day.    He

particularly remembered that Elvis Smith had a speech impediment.

     Evans also testified that Leutha Brown appeared to be the

woman who opened the door for him, but he could not be 100

                               - 3 -
percent sure.

     Appellant argues that Special Agent Evans should not be

believed because he did not produce for the record careful notes

concerning a description of Smith at the time of the incident on

April 1, 1993.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."     Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).
     Special Agent Evans testified that appellant was the person

who sold cocaine to him.   The fact finder believed Evans'

testimony and rejected appellant's evidence.    "The weight which

should be given to evidence and whether the testimony of a

witness is credible are questions which the fact finder must

decide."   Bridgeman v. Commonwealth, 3 Va. App. 523, 528, 351
S.E.2d 598, 601 (1986).    Evans' testimony was competent, was not

inherently incredible, and was sufficient to prove that appellant

was the person who sold cocaine to Evans.
                                                    Affirmed.




                                - 4 -